DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of mathematical concepts such as calculations and the mental process of evaluation without significantly more. The claim(s) recite(s) in claim 1:
a calculation unit configured to calculate one or more first indices representing an amount of change in an openness of a face surface of a head included in the test club at a time of the swing action, and 
calculate one or more second indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data; and  (Directed towards calculations.)

and
a selection unit configured to select a balance of a golf club suitable for the golfer, according to the one or more first indices, select at least one of a weight and a moment of inertia of a golf club suitable for the golfer, according to the one or more second indices, and select a weight matching a condition of the balance and a condition of the at least one of the weight and the moment of inertia (Directed towards evaluation.)

This judicial exception is not integrated into a practical application because the claims:
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g)
The examiner finds no evidence of:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the findings noted above directed towards a practical application and because the examiner finds no evidence of adding a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
            
Claims 1, 5, 8, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2012/0196692 A1) in view of Wright (US 2011/0207560 A1).    
            
Claims 2-4, 9-12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2012/0196692 A1) in view of Kondo (US 2018/0169471 A1) and Wright (US 2011/0207560 A1). 
            
Claims 6-7, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2012/0196692 A1) in view of Evans (US 3792863) and Wright (US 2011/0207560 A1). 
            
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (US 2012/0196692 A1) in view of Evans (US 3792863) and Kondo (US 2018/0169471 A1) and Wright (US 2011/0207560 A1).
            
Regarding claim 1, Beck teaches 1. A fitting apparatus comprising: an acquisition unit configured to acquire measurement data obtained by measuring a swing action of a test club by a golfer with a measurement device; a calculation unit configured to calculate one or more first indices representing an amount of change in an openness of a face surface of a head included in the test club at a time of the swing action, and calculate one or more second indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data; and a selection unit configured to select a balance of a golf club suitable for the golfer, according to the one or more first indices, select at least one of a weight and a moment of inertia of a golf club suitable for the golfer, according to the one or more second indices, and select a weight matching a condition of the balance and a condition of the at least one of the weight and the moment of inertia See [0096+] teaches the sensor an acquisition unit; [0067+] teaches the calculation unit, Figure 5a teaches the face angle and lie two indices of the swing which is indicative of the openness of the face surface; [0069+] teaches the selection of weights which would result in the balance of the club.  See Figure 1A, 5-5(a), 6-6(c).
Wright does teach selecting a club based on indices See [0015+] teaches matching the player with a club based on sensed data and [0048+] teaches sensing the club face openness as well.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Wright to provide a method for matching a golfer to a golf club ([0015+]).    
            
Regarding claim 2, Kondo teaches 2. The fitting apparatus according to claim 1, wherein the calculation unit is configured to calculate the one or more first indices, based on angular velocity data, included in the measurement data, about an axis approximately parallel to a shaft of the test club.   See [0032+] teaches the use of angular velocity to aid in the selection of a golf club.  These measurement devices can be placed as claimed to achieve the desired data.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Kondo to measure angular velocites about different axes ([0032+]).    
            
Regarding claim 3, Kondo teaches 3. The fitting apparatus according to claim 1, wherein the calculation unit is configured to calculate the one or more first indices, based on angular velocity data, included in the measurement data, about an axis approximately parallel to a toe-heel direction of the test club.   See [0032+] teaches the use of angular velocity to aid in the selection of a golf club.  These measurement devices can be placed as claimed to achieve the desired data.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Kondo to measure angular velocites about different axes ([0032+]).    
            
Regarding claim 4, Kondo teaches 4. The fitting apparatus according to claim 2, wherein the angular velocity data is data measured by an angular velocity sensor included in the measurement device and attached to the test club.   See [0032+] teaches the use of angular velocity to aid in the selection of a golf club.  These measurement devices can be placed as claimed to achieve the desired data.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Kondo to measure angular velocites about different axes ([0032+]).    
            
Regarding claim 5, Beck teaches 5. The fitting apparatus according to claim 1, wherein the calculation unit is configured to acquire one or more preliminary indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data, and the selection unit is configured to select the balance, according to the one or more preliminary indices in addition to the one or more first indices.   See [0064+] teaches the weight input.    
            
Regarding claim 6, Evans teaches 6. The fitting apparatus according to claim 5, wherein the one or more preliminary indices include at least one of an index indicating power output by an arm of the golfer at the time of the swing action, an index indicating power input to the test club at the time of the swing action, an index indicating energy exerted by the golfer at the time of the swing action, and an index indicating a torque exerted by the golfer at the time of the swing action.   See 1:58+ which teaches the calculation of torque as an indices.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Evans to measure the torque on a golf club shaft during the swing (1:58+).    
            
Regarding claim 7, Evans teaches 7. The fitting apparatus according to claim 1, wherein the one or more second indices includes at least one of an index indicating power output by an arm of the golfer at the time of the swing action, an index indicating power input to the test club at the time of the swing action, an index indicating energy exerted by the golfer at the time of the swing action, and an index indicating torque exerted by the golfer at the time of the swing action.   See 1:58+ which teaches the calculation of torque as an indices.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Evans to measure the torque on a golf club shaft during the swing (1:58+).    
            
Regarding claim 8, Beck teaches 8. The fitting apparatus according to claim 1, wherein the calculation unit is configured to calculate one or more third indices representing a characteristic of the swing action, different from the one or more first indices and the one or more second indices, based on the measurement data, and the selection unit is configured to select a stiffness of a shaft suitable for the golfer, according to the one or more third indices.   See [0065+] teaches the input information such as flex which is used in the calculation unit.
            
Regarding claim 9, Kondo teaches 9. The fitting apparatus according to claim 2, wherein the calculation unit is configured to calculate the one or more first indices, based on angular velocity data, included in the measurement data, about an axis approximately parallel to a toe-heel direction of the test club.   See [0032+] teaches the use of angular velocity to aid in the selection of a golf club.  These measurement devices can be placed as claimed to achieve the desired data.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Kondo to measure angular velocites about different axes ([0032+]).    
            
Regarding claim 10, Beck teaches 10. The fitting apparatus according to claim 2, wherein the calculation unit is configured to acquire one or more preliminary indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data, and the selection unit is configured to select the balance, according to the one or more preliminary indices in addition to the one or more first indices.   See [0064+] teaches the weight input.    
            
Regarding claim 11, Beck teaches 11. The fitting apparatus according to claim 3, wherein the calculation unit is configured to acquire one or more preliminary indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data, and the selection unit is configured to select the balance, according to the one or more preliminary indices in addition to the one or more first indices.   See [0064+] teaches the weight input.    
            
Regarding claim 12, Beck teaches 12. The fitting apparatus according to claim 4, wherein the calculation unit is configured to acquire one or more preliminary indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data, and the selection unit is configured to select the balance, according to the one or more preliminary indices in addition to the one or more first indices.   See [0064+] teaches the weight input.    
            
Regarding claim 13, Evans teaches 13. The fitting apparatus according to claim 2, wherein the one or more second indices includes at least one of an index indicating power output by an arm of the golfer at the time of the swing action, an index indicating power input to the test club at the time of the swing action, an index indicating energy exerted by the golfer at the time of the swing action, and an index indicating torque exerted by the golfer at the time of the swing action.   See 1:58+ which teaches the calculation of torque as an indices.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Evans to measure the torque on a golf club shaft during the swing (1:58+).    
            
Regarding claim 14, Evans teaches 14. The fitting apparatus according to claim 3, wherein the one or more second indices includes at least one of an index indicating power output by an arm of the golfer at the time of the swing action, an index indicating power input to the test club at the time of the swing action, an index indicating energy exerted by the golfer at the time of the swing action, and an index indicating torque exerted by the golfer at the time of the swing action.   See 1:58+ which teaches the calculation of torque as an indices.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Evans to measure the torque on a golf club shaft during the swing (1:58+).    
            
Regarding claim 15, Evans teaches 15. The fitting apparatus according to claim 4, wherein the one or more second indices includes at least one of an index indicating power output by an arm of the golfer at the time of the swing action, an index indicating power input to the test club at the time of the swing action, an index indicating energy exerted by the golfer at the time of the swing action, and an index indicating torque exerted by the golfer at the time of the swing action.   See 1:58+ which teaches the calculation of torque as an indices.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Evans to measure the torque on a golf club shaft during the swing (1:58+).    
            
Regarding claim 16, Evans teaches 16. The fitting apparatus according to claim 5, wherein the one or more second indices includes at least one of an index indicating power output by an arm of the golfer at the time of the swing action, an index indicating power input to the test club at the time of the swing action, an index indicating energy exerted by the golfer at the time of the swing action, and an index indicating torque exerted by the golfer at the time of the swing action.   See 1:58+ which teaches the calculation of torque as an indices.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Evans to measure the torque on a golf club shaft during the swing (1:58+).    
            
Regarding claim 17, Evans teaches 17. The fitting apparatus according to claim 6, wherein the one or more second indices includes at least one of an index indicating power output by an arm of the golfer at the time of the swing action, an index indicating power input to the test club at the time of the swing action, an index indicating energy exerted by the golfer at the time of the swing action, and an index indicating torque exerted by the golfer at the time of the swing action.   See 1:58+ which teaches the calculation of torque as an indices.  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Evans to measure the torque on a golf club shaft during the swing (1:58+).    
            
Regarding claim 18, Beck teaches 18. The fitting apparatus according to claim 2, wherein the calculation unit is configured to calculate one or more third indices representing a characteristic of the swing action, different from the one or more first indices and the one or more second indices, based on the measurement data, and the selection unit is configured to select a stiffness of a shaft suitable for the golfer, according to the one or more third indices.   See [0065+] teaches the input information such as flex which is used in the calculation unit.
            
Regarding claim 19, Beck teaches 19. A non-transitory computer readable medium storing a fitting program configured to cause a computer to execute: acquiring measurement data obtained by measuring a swing action of a test club by a golfer with a measurement device; calculating one or more first indices representing an amount of change in an openness of a face surface of a head included in the test club at a time of the swing action, based on the measurement data; calculating one or more second indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data; selecting a balance of a golf club suitable for the golfer, according to the one or more first indices; selecting at least one of a weight and a moment of inertia of a golf club suitable for the golfer according to the one or more second indices; and selecting a weight matching a condition of the balance and a condition of the at least one of the weight and the moment of inertia.   See [0096+] teaches the sensor an acquisition unit; [0067+] teaches the calculation unit, Figure 5a teaches the face angle and lie two indices of the swing which is indicative of the openness of the face surface; [0069+] teaches the selection of weights which would result in the balance of the club.  See Figure 1A, 5-5(a), 6-6(c).
Wright does teach selecting a club based on indices See [0015+] teaches matching the player with a club based on sensed data and [0048+] teaches sensing the club face openness as well.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Wright to provide a method for matching a golfer to a golf club ([0015+]).    
            
Regarding claim 20, Beck teaches 20. A fitting method comprising: acquiring measurement data obtained by measuring a swing action of a test club by a golfer using a measurement device, calculating one or more first indices representing an amount of change in an openness of a face surface of a head included in the test club at a time of the swing action, based on the measurement data, using a computer calculating one or more second indices representing a characteristic of the swing action, different from the one or more first indices, based on the measurement data, using the computer, selecting a balance of a golf club suitable for the golfer, according to the one or more first indices, selecting at least one of a weight and a moment of inertia of a golf club suitable for the golfer, according to the one or more second indices; and recommending a weight matching a condition of the balance and a condition of the at least one of the N eight and the moment of inertia to the golfer.   See [0096+] teaches the sensor an acquisition unit; [0067+] teaches the calculation unit, Figure 5a teaches the face angle and lie two indices of the swing which is indicative of the openness of the face surface; [0069+] teaches the selection of weights which would result in the balance of the club.  See Figure 1A, 5-5(a), 6-6(c).
Wright does teach selecting a club based on indices See [0015+] teaches matching the player with a club based on sensed data and [0048+] teaches sensing the club face openness as well.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Beck with Wright to provide a method for matching a golfer to a golf club ([0015+]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711